Citation Nr: 1719530	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Validity of indebtedness in the amount of $17,661.53 based on an overpayment of VA compensation due to fugitive felon status.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1984 to July 1986.  He had subsequent service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for waiver of the recovery of an overpayment of compensation benefits in the amount of $17,661.53.  Jurisdiction of this matter was subsequently transferred to the RO in Oakland, California.

This matter was previously before the Board, which remanded the case in August 2014.  In its remand order, the Board directed that the Agency of Original Jurisdiction (AOJ) afford the Veteran an opportunity for a hearing before the Board.  Although the Veteran has not yet appeared at a hearing, the instant decision represents a full grant of benefits sought on appeal.  Accordingly, the issue of compliance with the August 2014 Board remand is moot.


FINDING OF FACT

The Veteran's November 2004 warrant was not issued pursuant to the violation of a condition of probation or parole imposed for commission of a felony under Federal or State law.


CONCLUSION OF LAW

The debt created by the overpayment of VA compensation due to fugitive felon status in the amount of $17,661.53 is invalid.  38 U.S.C.A. §§ 5302, 5313B (West 2014); 38 C.F.R. §§ 3.1962, 3.665 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was initially awarded benefits effective July 2004 relating to the residuals of a right middle finger sprain.  In May 2008, VA was notified that the Veteran was the subject of an outstanding arrest warrant from Washington State that had been issued in November 2004.  In March 2009, the RO proposed stopping the Veteran's Compensation benefits, noting that VA is prohibited from paying benefits to beneficiaries while they are fugitive felons.  The Veteran was subsequently informed in July 2009 that VA stopped his compensation benefits from November 2004 to March 2009 due to his fugitive felon status and that this cessation of benefits resulted in an overpayment.  His request for a waiver of the collection of this overpayment in the amount of $17,661.53 was denied in October 2009.  The Veteran has consistently contended throughout the instant appeal that the original determination to stop his compensation payments was in error.  For the reasons described below, the Board agrees.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962. The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A claimant who is otherwise eligible for VA compensation benefits may not be paid for any period during which such claimant is a fugitive felon.  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n).  The term "fugitive felon" is defined as a person who is fugitive by reason of: (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (b) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b). 

Here, the Board notes that the record includes a May 2009 statement from the presiding judge of the County Superior Court that issued the Veteran's November 2004 arrest warrant.  In that statement, the judge noted that the Veteran was initially charged with a felony, but that the felony information was amended to charge the Veteran with one count of violation of a court order, which the judge stated constituted a gross misdemeanor.  This official stated further that the Veteran pled guilty to this gross misdemeanor and a judgment and sentence was entered in June 2004.  In November 2004, the Veteran failed to appear for a probation violation hearing, which ultimately led to the issuance of his November 2004 arrest warrant that serves as the basis of the instant determination of an overpayment.  The Veteran also submitted a May 2009 opinion letter from a private attorney that confirms that the Veteran has no felony convictions in the State of Washington 

The Board finds no reason to doubt the credibility of this evidence and finds it to be of substantial probative value.  Moreover, this evidence appears to directly contradict a finding that the Veteran has fled to avoid prosecution, or custody or confinement after conviction for a felony or that he has violated a condition of probation or parole imposed for commission of a felony.  Rather, the preponderance of the evidence indicates that the crime that serves the basis of his probation and outstanding arrest warrant is classified as a misdemeanor under Washington law.  As such, the Veteran was not a "fugitive felon" pursuant to 38 U.S.C.A. § 5313B.  Thus, the Board finds that the indebtedness in the amount of $17,661.53 due to an overpayment based on the Veteran's status as a fugitive felon from November 2004 to March 2009 was invalid.  The appeal is granted.

ORDER

The debt created based on overpayment of VA compensation due to fugitive felon status in the amount of $17,661.53 is invalid; the appeal is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


